The Disciplinary Review Board having filed with the Court its decision in DRB 17-184, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent) that George P. Stasiuk of Wayne, who was admitted to the bar of this State in 1999, and who has been temporarily suspended from the practice of law since March 30, 2016, by Order filed March 30, 2016, pursuant to Rule 1:20-15(k) should be censured for violating RPC 8.1(b) (failure to reply to a lawful demand for information from a disciplinary authority) and RPC 8.4(d) (conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that George P. Stasiuk is hereby censured; and it is further
ORDERED that George P. Stasiuk remain suspended from the practice of law pursuant to the Order of the Court filed March 30, 2016; and it is further
ORDERED that respondent continue to comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.